 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          EQUAL EMPLOYMENT                                 CASE NO. C14-1488 MJP
            OPPORTUNITY COMMISSION,
11                                                           ORDER ON MOTION FOR
                                   Plaintiff,                RECONSIDERATION
12
                    v.
13
            BNSF RAILWAY COMPANY,
14
                                   Defendant.
15

16
            The Court has received and reviewed Defendant’s Motion for Reconsideration and
17
     Suggestion of Mootness (Dkt. No. 189). In consideration thereof, the Court hereby calls for a
18
     response from Plaintiff; the response shall be no longer than 10 pages in length in the standard
19
     format, and must be filed no later than February 28, 2020.
20

21
            The clerk is ordered to provide copies of this order to all counsel.
22

23

24


     ORDER ON MOTION FOR RECONSIDERATION - 1
 1         Dated February 18, 2020.

 2

 3
                                      A
                                      Marsha J. Pechman
                                      United States Senior District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON MOTION FOR RECONSIDERATION - 2
